DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the preliminary amendment received on 2/5/2021. Claims 1-17 & 21-26 are pending in this application. Claims 18-20 & 27-55 are canceled. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claims 4 & 7, line 2: delete “uniform transistor-based component of the first subset and the second subset” and insert --first subset of the uniform transistor-based components and the second subset of the uniform transistor-based components--. 
	Re claim 12, 
-line 2: delete “each of the uniform transistor-based components of”, 
-line 3: delete “of each”.
	Re claim 13, lines 7-8: delete “one or more of”, because a first subset & a second subset are prior claimed. 
	Re claim 14, lines 2 & 4: after “IPD”, delete “circuit” and insert --circuits--.
	Re claim 15, line 4: after “IPD”, delete “circuit” and insert --circuits--.
	Re claim 23, line 4: delete “component” and insert –components--.
	Re claim 25, line 2: after “circuit of”, insert --each of--. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 7, 10, 11 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 11 cites “the first IPD circuit is electrically connected between the first input lead and a transistor die of the uniform transistor-based component, and wherein a second IPD circuit of the plurality of IPD circuits is electrically connected between the first input lead and the first IPD circuit” is not clear because of “a transistor die of the uniform transistor-based component” & “a second IPD circuit”. First, claim 1 requires a plurality of uniform transistor-based components comprising first subset and second subset. It is not clear which subset the transistor die belongs to. It is assumed it belongs to the first subset because of the first input lead. Second, claim 10 requires the first IPD circuit comprises a plurality of IPD circuits. It is not clear how a second IPD of the plurality of IPD circuit is able to connect between first input lead and the first IPD circuit, since the second IPD circuit supported to be belong in the first IPD circuit instead. 
	Claim 22 cites “each of the plurality of uniform transistor-based components comprises an integrated passive device (IPD) circuit” is not clear when reading into claim 21. Claim 21 requires each of the plurality of uniform transistor-based components comprises a transistor die, it is not clear of any relationship/connection between the transistor die and the IPD circuit. 
	For best understanding and examination purpose, the above claimed features will be best understood based on drawings, disclosure and/or any applicable prior arts. 
 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 4, 6, 7, 10, 12, 21, 22, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0315587).
	Re claim 1, Zhang teaches, Fig. 4, abstract, [0005, 0037, 0038, 0041, 0048], a semiconductor device package comprising:
-a first and a second input lead (consider left nodes of each circuit); and
-a plurality of uniform transistor-based components (11, 12), the plurality of uniform transistor- based components (11, 12) comprising a first subset (11) of the uniform transistor-based components coupled to the first input lead and a second subset (12) of the uniform transistor-based components coupled to the second input lead, wherein the first subset (11) and the second subset (12) are arranged in an asymmetric configuration with respect to one another (based on difference in the number of dies in each circuit & asymmetrical Doherty power amplifier).

    PNG
    media_image1.png
    620
    767
    media_image1.png
    Greyscale

	Re claim 4, Zhang teaches each of the uniform transistor-based components of the first subset and the second subset comprises a same first transistor die (e.g. same model) [0048]. 
	Re claim 6, Zhang teaches a first sum of gate peripheries of transistors (first dies) associated with the first subset (11) of the uniform transistor-based components is different than a second sum of gate peripheries of transistors (second dies) associated with the second subset (12) of the uniform transistor-based components (different in number of dies, [0038, 0048]). 
	Re claims 7, 10 & 12, Zhang teaches, under BRI, each of the uniform transistor-based components of the first subset and the second subset comprises a first integrated passive device (IPD) circuit (e.g. formed by R & C in each circuit), wherein the first IPD circuit comprises a plurality of IPD circuits (formed by Rg & Cgs and Cds), and wherein the first IPD circuit of each of the uniform transistor-based components of the first subset (11) is the same as the first IPD circuit of each of the second subset (12) (Fig. 4). 
	Re claim 21, Zhang teaches, Fig. 4, abstract, [0005, 0037, 0038, 0041, 0048], a semiconductor device package comprising:
-a plurality of input leads (consider left nodes in circuits);
-a plurality of output leads (consider right nodes to external circuits); and
-a plurality of uniform transistor-based components (11, 12), the plurality of uniform transistor- based components comprising:
a first subset (11) of the plurality of uniform transistor-based components that are electrically connected between a first input lead (left node) of the input leads and a first output lead (right node) of the output leads; and
a second subset (12) of two or more of the plurality of uniform transistor-based components (components in 12) that are electrically connected between a second input lead (left node) of the input leads and a second output lead (right node) of the output leads, 
wherein each of the plurality of uniform transistor-based components comprises a transistor die (first & second dies), and
wherein a first number of the uniform transistor-based components in the first subset is different than a second number of the uniform transistor-based components in the second subset (based on difference in the number of dies and asymmetrical Doherty power amplifier).


    PNG
    media_image1.png
    620
    767
    media_image1.png
    Greyscale

Re claims 22, 25 & 26, Zhang teaches, under BRI, each of the plurality of uniform transistor-based components comprises an integrated passive device (IPD) circuit (e.g. formed by R & C in each circuit), wherein the IPD circuit of the first subset of the plurality of uniform transistor-based components is a plurality of IPD circuits (formed by Rg & Cgs and Cds), and wherein each IPD of the plurality of uniform transistor-based components is a same IPD circuit (based on same model of first dies) (Fig. 4) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 2, 3, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
The teachings of Zhang have been discussed above. 
Re claims 2 & 3, Zhang teaches the first subset of the uniform transistor-based components (11) are coupled to the first input lead configured to deliver a first input power level to the first subset (11), and wherein the second subset of the uniform transistor-based components (12) are coupled to the second input lead configured to deliver a second input power level to the second subset (12), wherein the first input power level is different than the second input power level (e.g. dies of different power levels) [0048]. 
Zhang does not explicitly teach by one or more bondwires. 
Zhang does teach “the bonding wire is used to connect the active die and an input end” [0005]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Zhang to utilize bondwires in coupling as claimed, because it is easily recognized by a skill person in the art that bondwires are known and widely used in packaging. 
	Re claim 13, Zhang teaches, Fig. 4, abstract, [0005, 0037, 0038, 0041, 0048], a semiconductor device package comprising:
-a first and a second input lead (left nodes of each circuit);
-a plurality of transistor dies, the plurality of transistor dies comprising a first subset (first dies) of the plurality of transistor dies coupled to the first input lead and a second subset (second dies) of the plurality of transistor dies coupled to the second input lead; and
-a plurality of uniform integrated passive device (IPD) circuits (formed by R & C in each circuit), a first subset (Rgs, Cgs1) of the plurality of uniform IPD circuits connected to one or more of the first subset (first dies) of the plurality of transistor dies and a second subset (Rg2, Cgs2) of the uniform IPD circuits connected to one or more of the second subset (second dies) of the plurality of transistor dies. 

    PNG
    media_image1.png
    620
    767
    media_image1.png
    Greyscale

Zhang does not explicitly teach the first subset of the uniform IPD circuits selectively configured differently than the second subset of the uniform IPD circuits.
Zhang does teach different numbers of first & second dies, asymmetrical Doherty power amplifier [0048] & series and parallel connection of R & C circuits (Figs. 2 & 3a).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Zhang to obtain difference in configuration between first and second subsets of the uniform IPD circuits, because it involves only routine skill in the art, with undue experimentation, to obtain different configurations of subsets of the IPD circuit in order to achieve highly effective power amplifier.   
Re claim 16, Zhang teaches each of the first subset and the second subset of the plurality of transistor dies comprises a same transistor die (same model) [0048]. 
	Re claim 17, Zhang teaches a first sum of gate peripheries (first dies) of the first subset of the plurality of transistor dies is different than a second sum of gate peripheries (second dies) of the second subset of the plurality of transistor dies (different in number of dies, [0038, 0048]).  
6.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sun et al. (US 2020/0366259). 
The teachings of Zhang have been discussed above. 
Re claim 5, Zhang does not teach the first transistor die is a Group III nitride-based transistor amplifier. 
Sun teaches gallium nitride (GaN) die in power amplifier [0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sun to obtain the first transistor die is a Group III nitride-based transistor amplifier, because it aids achieving high-power amplifiers with simpler, smaller design with GaN die(s). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sun in combination Zhang due to above reason. 
Allowable Subject Matter
7.	Claims 8, 9, 14 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 23 & 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	11/22/22